Citation Nr: 0710274	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for low back 
strain with degenerative disc disease before November 15, 
2005, and a rating higher than 20 percent since November 15, 
2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1985 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

In June 2004, the veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record.


FINDING OF FACT

Before November 15, 2005, considering functional loss due to 
pain and painful movement, low back strain with degenerative 
disc disease was manifested by no more than slight limitation 
of motion, forward flexion greater than 60 degrees without 
neurological deficit or incapacitating episodes; since 
November 15, 2005, and considering functional loss due to 
pain and painful movement, low back strain with degenerative 
disc disease was manifested by no more than moderate 
limitation of motion, and forward flexion of greater than 30 
degrees but less 60 degrees without neurological deficit or 
incapacitating episodes. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for low back 
strain with degenerative disc disease of the lumbosacral 
spine before November 15, 2005, and for a rating higher than 
20 percent since November 15, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295, 8520 (2003), 
Diagnostic Codes 5243, 8520 (2006).


Veterans Claims Assistance Act

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated 
in July 2003.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability had increased in severity.  The 
veteran was informed that VA would obtain VA records, and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim, and 
any deficiency as to VCAA compliance regarding this claim, is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded several VA 
examinations, and as there is no indication of the existence 
of additional evidence to substantiate the claim no further 
assistance to the veteran is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria and Procedural History

In a rating decision in February 1988, the RO granted service 
connection for low back strain with disc disease and assigned 
a zero percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5293 and 5295.  In the rating decision in 
November 2003, the RO increased the rating to 10 percent 
effective from June 2003, the date the claim for increase was 
received.  And while on appeal, in a rating decision in June 
2006, the RO increased the rating to 20 percent effective 
from the date of the VA examination in November 2005.

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In September 2003, VA revised the criteria for evaluating 
disabilities of the spine.  As the appeal was pending at the 
time the criteria were amended, the disability will be 
considered under the old criteria and the new or current 
criteria.

Old Criteria

Prior to September 2003, under the old criteria of Diagnostic 
Code (DC) 5293 (intervertebral disc syndrome or disc 
disease), disc disease is rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining separate evaluations of its chronic orthopedic and 
neurologic manifestations, whichever method results in the 
higher rating. 



The criteria for the next higher rating, 20 percent, under DC 
5293, based on incapacitating episodes are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  The criteria 
for the next higher rating, 40 percent, are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  

The term "incapacitating episode" under Diagnostic Code 
5293 means a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 

The criterion for a 10 percent rating, based on orthopedic 
manifestations under the most appropriate diagnostic code, 
that is, Diagnostic Code 5292 (limitation of motion of the 
lumbar spine) is slight limitation of motion.  The criterion 
for the next higher rating, 20 percent, under DC 5292 is 
moderate limitation of motion.  The criterion for the next 
higher rating, 40 percent, under DC 5292 is severe limitation 
of motion. 
.
Under Diagnostic Code 5295 ((lumbosacral strain), the other 
applicable orthopedic diagnostic code, the criterion for a 10 
percent is characteristic pain on motion.  The criterion for 
the next higher rating, 20 percent, are muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position.   The criterion for the next 
higher rating, 40 percent, are listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The criterion for a 10 percent rating, based on neurological 
manifestations under the most appropriate diagnostic code, 
that is, Diagnostic Code 8520 (paralysis of the sciatic 
nerve) is mild incomplete paralysis.  The criterion for the 
next higher rating, 20 percent, under DC 8520 is moderate 
incomplete paralysis.  The criterion for the next higher 
rating, 40 percent, under DC 8520 is moderately severe 
incomplete paralysis.

New or Current Criteria 

Effective in September 2003, Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243. There was no change in 
rating disc disease on the basis of the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of its chronic orthopedic and 
neurologic manifestations, whichever method results in the 
higher rating.  Moreover the criteria for rating the total 
duration of incapacitating episodes did not change. 

Under the new and current criteria, Diagnostics Code 5292 and 
5295 were replaced by a General Rating Formula.  Diagnostic 
Code 5292 was eliminated and Diagnostic Code 5295 was 
renumbered as Diagnostic Code 5237.  

Under the General Rating Formula for rating orthopedic 
manifestations, the criteria for a 10 percent rating are 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or a combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour. 

The criteria for the next higher rating, 20 percent, under 
the General Rating Formula, are forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

The criteria for the next higher rating, 40 percent, under 
the General Rating Formula, are forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. 

For VA rating purposes, the normal ranges of motion of the 
lumbar spine are forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees.  38 C.F.R. § 4.71a, 
Plate V. 

The criteria for a rating, based on neurological 
manifestations under Diagnostic Code 8520, were not changed. 


Factual Background 

On VA examination in October 2003, the veteran complained of 
intermittent back pain and numbness in the posterior thigh, 
which was worse with bending, and morning stiffness.  He also 
complained of occasional flare-ups, two or three times a 
month.  The examiner described the veteran's gait and posture 
as normal.  There was no muscle spasm or muscle atrophy.  
There was mild tenderness in the paraspinal area.  Ranges of 
motion were flexion to 90 degrees, extension to 30 degrees, 
left lateral flexion to 30 degrees, right lateral flexion to 
25 degrees, and left and right rotation each to 40 degrees 
without additional limitation due to pain or painful motion.  
The sensory examination was normal and there was no evidence 
of radiculopathy. 

In June 2004, the veteran testified that although he had not 
recently sought treatment for his back condition it affected 
his daily activities and reduced his quality of life.  The 
veteran further testified that he experiences flare-ups once 
a week, numbness in both legs, and increasing pain requiring 
occasional use of a cane.

On VA examination in November 2005, the veteran complained of 
back pain and morning stiffness with occasional, twice a 
year, radiating pain to the thighs.  The examiner noted that 
in the past year the veteran lost about two weeks of work, 
but there were no incapacitating episodes.  Ranges of motion 
were flexion to 45 degrees with pain and muscle spasm, 
extension to 20 degrees, left and right lateral flexion each 
to 30 degrees, and left and right rotation each to 30 
degrees.  There was no additional loss of motion due to pain 
or painful motion.  There was no muscle atrophy or weakness.  
Repetitive use showed no fatigue, incoordination, lack of 
endurance or additional loss of motion due to pain.  The 
Goldthwait's sign was positive, indicating that the back pain 
originated in the lumbosacral joint.  The examiner 
characterizing the limitation of motion as moderate without 
loss of lateral motion while standing or irregularity of 
joint space.  On neurological evaluation, sensation in the 
lower extremities was normal.  Reflexes were normal and there 
was no evidence of lumbar radiculopathy.  There was no fixed 
deformity.  

Analysis 

DC 5293

Under the old DC 5293 and the new or current DC 5243, the 
criteria for low back strain with degenerative disc disease 
based on incapacitating episodes have not changed.  The 
criteria for a 20 percent rating are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  The criteria for the 
next higher rating, 40 percent, are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  

On VA examinations in October 2003 and in November 2005, 
while the examiner noted that the veteran lost time from 
work, "incapacitating episodes," a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician, were not described by either the veteran or the 
examiner.  For this reason, the criteria for a rating higher 
than 10 percent for low back strain with degenerative disc 
disease before November 15, 2005, or a rating higher than 20 
percent since November 15, 2005, based on incapacitating 
episodes, have not been met. 

DC 5292 and DC 5295 

Under the old criterion of Diagnostic Code 5292, based on 
orthopedic manifestations, the criterion for a 10 percent 
rating is slight limitation of motion.  The criterion for the 
next higher rating, 20 percent, under DC 5292 is moderate 
limitation of motion.  The criterion for the next higher 
rating, 40 percent, under DC 5292 is severe limitation of 
motion. 

On VA examination in October 2003, ranges of motion were 
flexion to 90 degrees, extension to 30 degrees, left lateral 
flexion to 30 degrees, right lateral flexion to 25 degrees, 
and left and right rotation each to 40 degrees without 
additional limitation due to pain or painful motion.  As the 
normal ranges of motion of the lumbar spine are forward 
flexion to 90 degrees, extension to 30 degrees, lateral 
flexion, right and left, 30 degrees, and rotation, right and 
left, 30 degrees, the findings on the VA examination in May 
2003 were normal except for a 5 degree loss of right lateral 
flexion, which is no more than slight limitation of motion 
and does not equate to moderate limitation of motion.  For 
this reason, the criteria for a rating higher than 10 percent 
for low back strain with degenerative disc disease before 
November 15, 2005, based on orthopedic manifestations under 
Diagnostic Code 5292 have not been met. 

As for the findings on VA examination in November 2005, 
ranges of motion were flexion to 45 degrees with pain and 
muscle spasm, extension to 20 degrees, left and right lateral 
flexion each to 30 degrees, and left and right rotation each 
to 30 degrees with no additional loss of motion due to pain 
or painful motion.  The criterion for the next higher rating, 
40 percent, based on orthopedic manifestations under DC 5292 
is severe limitation of motion.  As the normal ranges of 
motion of the lumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees, the 
findings on the VA examination in November 2005 were normal 
except for flexion and extension.  As for flexion and 
extension, the remaining range of motion is at least half or 
more of the normal range, and the limitation of flexion and 
extension combined with normal lateral flexion and rotation 
does not equate to severe limitation of motion.  For this 
reason, the criteria for a rating higher than 20 percent for 
low back strain with degenerative disc disease since November 
15, 2005, based on orthopedic manifestations under Diagnostic 
Code 5292 have not been met.

Under the old criterion of Diagnostic Code 5295, the other 
applicable orthopedic diagnostic code, the criterion for a 10 
percent is characteristic pain on motion.  The criterion for 
the next higher rating, 20 percent, are muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position.   The criterion for the next 
higher rating, 40 percent, are listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

On VA examination in October 2003, the veteran's gait and 
posture were normal.  There was no muscle spasm or muscle 
atrophy.  Ranges of motion were normal except for a 5 degree 
loss of right lateral flexion to 25 degrees additional 
limitation due to pain or painful motion.  In the absence of 
a finding of muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position, the criterion for a rating higher than 10 percent 
for low back strain with degenerative disc disease before 
November 15, 2005, based on orthopedic manifestations under 
Diagnostic Code 5295 have not been met. 

On VA examination in November 2005, there was no muscle 
atrophy or weakness.  Repetitive use showed no fatigue, 
incoordination, lack of endurance or additional loss of 
motion due to pain.  The Goldthwait's sign was positive, 
indicating that the back pain originated in the lumbosacral 
joint.  The examiner characterizing the limitation of motion 
as moderate without loss of lateral motion while standing or 
irregularity of joint space.  There was no fixed deformity.  
In the absence of findings of listing of the whole spine to 
the opposite side, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, the criteria for a rating higher than 20 percent for 
low back strain with degenerative disc disease since November 
15, 2005, based on orthopedic manifestations under Diagnostic 
Code 5295 have not been met. 



DC 8520

As for neurological manifestations under Diagnostic Code 
8520, which have not changed, the criterion for a 10 percent 
rating, based on neurological manifestations, is mild 
incomplete paralysis.  

On VA examination in October 2003, the sensory examination 
was normal and there was no evidence of radiculopathy.  On VA 
examination in November 2005, sensation in the lower 
extremities was normal.  Reflexes were normal and there was 
no evidence of lumbar radiculopathy.  In the absence of a 
finding of a neurological deficit, the criterion for a rating 
higher than 10 percent for low back strain with degenerative 
disc disease before November 15, 2005, or a rating higher 
than 20 percent since November 15, 2005, based on 
neurological manifestations, have not been met. 

New Criteria 

Under the General Rating Formula, the criteria for the next 
higher rating, 20 percent, are forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  The criteria for the next higher rating, 40 
percent, is forward flexion of the thoracolumbar spine of 30 
degrees or less. 

Based on the findings of the VA examinations, forward flexion 
of the lumbar spine was 90 degrees in 2003 and 45 degrees in 
2005.  As 90 degrees of forward flexion in 2003 was greater 
than 60 degrees and as 45 degrees of forward flexion in 2005 
does not approximate or equate to 30 degrees or less of 
forward flexion, there is no factual basis for a rating 
higher than 10 percent under the General Rating Formula 
before November 15, 2005, or a rating higher than 20 percent 
since November 15, 2005. 

As previously discussed and explained, the criteria for a 
rating based a total duration of incapacitating episodes or 
on neurological manifestations had not changed with the new 
or current criteria. 



For the reasons articulated above, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 10 percent for low back strain with 
degenerative disc disease before November 15, 2005, and a 
rating higher than 20 percent since November 15, 2005, are 
denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


